        Case 4:20-cv-03295-HSG Document 65 Filed 12/11/20 Page 1 of 2




 1 Margaret J. Grover (Bar No. 112701)
   GROVER WORKPLACE SOLUTIONS
 2 1300 Clay Street, Suite 600
   Oakland, California 94612
 3 Telephone: (510) 654-1678
   Email: mgrover@groverworkplacesolutions.com
 4
   Attorneys for Plaintiffs
 5 Clint White and Kathryn L. Lopez

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10
     CLINT WHITE AND KATHRYN L. LOPEZ,                   Case No. Case No. 4:20-cv-03295-HSG
11
                    Plaintiffs,                          STIPULATED DISMISSAL WITH
12                                                       PREJUDICE AND ORDER THEREON
            vs.
13                                                       Before the Honorable Haywood S. Gilliam, Jr.
   MANCINI’S SLEEPWORLD, INC.,
14 MARIE HIGGINS, ADP PAYROLL
   SERVICES, INC., and DOES 1 through 20,
15 inclusive,

16                  Defendants.

17

18          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties to this
19 action, by and through their attorneys of record, hereby stipulate to dismiss the above-entitled

20 matter, in its entirety, with prejudice. Each party shall bear its own attorneys’ fees and costs.

21

22

23 DATED: December 5, 2020                      GROVER WORKPLACE SOLUTIONS
24
                                                By:     /S/ Margaret J. Grover
25
                                                      Margaret J. Grover
26                                                    Attorneys for Plaintiffs
                                                      CLINT WHITE AND KATHRYN L. LOPEZ
27

28
     STIPULATED DISMISSAL WITH PREJUDICE
     AND ORDER THEREON                                  1                        Case No. 4:20-cv-03295-HSG
Case 4:20-cv-03295-HSG Document 65 Filed 12/11/20 Page 2 of 2




              10



                                     /S/ David Yudelson




           12/11/2020
